Citation Nr: 0025368	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-10 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1985 to October 
1985 and from November 1990 to May 1991.  She served in the 
Southwest Asia Theatre of Operations from January 4, 1991, to 
April 19, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

A review of the appellant's claims file reveals that she has 
previously been denied service connection for PTSD.  An 
August 1995 rating decision by the RO denied entitlement to 
service connection for PTSD.  The appellant was notified of 
that decision in September 1995.  The appellant did not 
appeal the RO decision, and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  

Reopening a claim for service connection that has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  Consequently, the proper issue to be 
adjudicated in this matter is whether the appellant has 
submitted new and material evidence to reopen her claim for 
service connection for PTSD.  

The RO has treated this issue as a claim for service 
connection.  The fact that the RO may have determined that 
new and material evidence was presented, and reopened the 
claim on that basis, is not binding on the Board.  Barnett v. 
Brown, 8 Vet. App. 1 (1995) (On appeal, the United States 
Court of Appeals for the Federal Circuit (Federal Court) held 
that the United States Court of Appeals for Veterans Claims 
correctly construed 38 U.S.C. §§ 5108 and 7104 in holding 
that the Board is required to determine whether new and 
material evidence has been presented before it can reopen a 
claim and readjudicate service connection or other issues 
going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996)).

The Board notes that the RO did not provide the appellant 
with laws and regulations concerning finality of rating 
decisions, the requirement to submit new and material 
evidence to reopen a claim and what constitutes such 
evidence, and did not indicate whether her claim had been 
reopened or decided on the basis of the failure to present 
new and material evidence which would warrant reopening that 
claim.  This is not permissible.  See Barnett v. Brown, 8 
Vet. App. 1 (1995), cf. Curry v. Brown, 7 Vet. App. 59, 66 
(1994) (When the Board addresses a question not considered by 
the RO, the Board must consider whether the claimant had 
notice and whether the claimant was prejudiced.).  
Accordingly, the RO should reconsider the issue of service 
connection for PTSD, and determine if the appellant has 
submitted new and material evidence to reopen this claim.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should determine if the 
appellant has submitted new and material 
evidence to reopen her claim for service 
connection for PTSD.  This determination 
should be made in accordance with the 
provisions of Hodge v. West, 155 F.3d 
1356 (1998) and 38 C.F.R. § 3.156(a) 
(1999).  In the event that the RO should 
determine that new and material evidence 
has been submitted such that the claim is 
reopened, it must then determine whether 
the reopened claim is well grounded and, 
only if it is, proceed to a determination 
on the merits.  See Elkins v. West, 12 
Vet. App. 209 (1999).  If the claim is 
well grounded, the RO should consider 
whether a VA PTSD examination of the 
appellant is necessary.  If any 
determination is unfavorable to the 
appellant, the RO should provide both the 
appellant and her representative with a 
supplemental statement of the case 
covering all the pertinent evidence, law 
and regulatory criteria, including the 
legal provisions as to the requirement to 
submit new and material evidence to 
reopen a finally denied claim.  See 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

